373 F.2d 528
LOFFLAND BROTHERS COMPANY, Appellants,v.Gerald H. HUCKABEE et al., Appellees.Gerald H. HUCKABEE, Appellant,v.LOFFLAND BROTHERS COMPANY et al., Appellees.
No. 22960.
United States Court of Appeals Fifth Circuit.
March 2, 1967, Rehearing Denied April 18, 1967.

Donald L. King and Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Loffland Bros. Co.
Ungar, Dulitz & Martzell, Martzell and James A. Wysocki, New Orleans, La., for Gerald H. Huckabee.
A. R. Christovich, Jr., and Christovich & Kearney, New Orleans, La. for Marine Catering Service, Inc. and Great American Ins. Co.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
This is an appeal by Loffland, owner of a seagoing drilling tender, from a verdict and judgment in favor of one Huckabee, an employe of a service company, Marine Catering Service, Inc., for injuries suffered by Huckabee while descending a ladder aboardship; a cross appeal by Huckabee from the action of the trial court in crediting the judgment against Loffland by a settlement payment made to Huckabee by his employer; and an appeal by Loffland from a judgment by the trial court dismissing a third party complaint by Loffland against Marine Catering following a jury verdict that no 'indemnity is due to Loffland Brothers Company by Marine Catering Company.'


2
We have carefully considered the record and each of the grounds of appeal and cross-appeal, and find them all to be without merit.  The substantial issues were fact issues.  They were resolved by the jury following a charge by the court which we find adequately presented the issues for determination.


3
The judgments are affirmed.